455 F.2d 975
UNITED STATES of America, Plaintiff-Appellee,v.Ralph Joseph AVENDANO, Jr., Appellant.
No. 71-2284.
United States Court of Appeals,Ninth Circuit.
Feb. 7, 1972.Rehearing Denied March 10, 1972.

George Haverstick (argued), San Diego, Cal., for appellant.
Lyn I. Goldberg, Asst U. S. Atty.  (argued), Harry D. Steward, U. S. Atty., Stephen G. Nelson, Acting Chief, Crim.  Div., Douglas G. Hendricks, Howard G. Hendricks, Howard B. Frank, Asst. U. S. Attys., San Diego, Cal., for plaintiff-appellee.
Before CHAMBERS, KOELSCH and WRIGHT, Circuit Judges.
PER CURIAM:


1
The judgment of conviction in this case involving two counts related to bank robbery and one count of use of a telephone for false threats is affirmed.


2
The double jeopardy argument is rejected under Haddad v. United States, 349 F.2d 511 (9th Cir. 1965), cert. denied, 382 U.S. 896, 86 S. Ct. 193, 15 L. Ed. 2d 153 (1965).


3
We find the evidence quite sufficient.


4
We find no abuse of discretion in permitting a confederate to testify out of order at the second trial and no abuse of discretion in the denial of the motion for new trial.